Citation Nr: 0928369	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-41 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disease of the lumbar spine.

3.  Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for hypertension and entitlement to increased 
ratings for headaches and degenerative disease of the lumbar 
spine.  Timely appeals were noted from that decision.

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for the service-connected 
degenerative changes of the lumbar spine from noncompensable 
to 20 percent.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 

A hearing on these matters was held before the undersigned 
Acting Veterans Law Judge sitting at the RO on June 10, 2009.  
A copy of the hearing transcript has been associated with the 
file.

During his June 2009 testimony, the veteran appeared to raise 
claims of service connection for sleep apnea and jungle rot, 
as well as entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  To date, no action has been taken on 
these claims.  They are hereby referred back to the agency of 
jurisdiction for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his June 2009 hearing, the veteran indicated that he 
had been treated at the Birmingham (Alabama) VA Medical 
Center for his disabilities.  The most recent records 
received from the Birmingham VAMC are dated October 2008.  On 
remand, a request for the veteran's most recent treatment 
records should be made.

The record reflects that a general medical examination was 
conducted in November 2003.  However, the veteran has not 
received specialized VA examinations to determine the current 
severity of his degenerative changes of the lumbar spine and 
headaches.  Moreover, since the November 2003 examination, 
the veteran has submitted evidence indicating that his 
service-connected disorders have increased in severity.  VA 
is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  See VAOPGCPREC 11-95 (1995).  

The record further reflects that the veteran has a current 
diagnosis of hypertension.  Service treatment records dated 
January 1991, June 1993, and April 1994 show evidence of 
elevated blood pressure.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In the instant case, the veteran has a current diagnosis of 
hypertension and the record contains evidence of elevated 
blood pressure in service.  However, there is insufficient 
competent medical evidence for VA to make a decision on his 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Birmingham VAMC 
provide all records of the veteran's 
treatment since October 2008.  If such 
records do not exist or are unavailable, a 
response to that effect should be 
obtained.

2.  Schedule the veteran for VA orthopedic 
and neurological examinations to determine 
the current severity of his service-
connected degenerative disease of the 
lumbar spine.  The claims folder should be 
made available to the examiner for review 
and all necessary testing should be 
conducted.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  If 
ankylosis is exhibited, the examiner 
should specify whether it is favorable or 
unfavorable.  

The examiner should also discuss whether 
the veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination that is attributable to the 
service-connected low back disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his low back repeatedly over a period of 
time.
 
The veteran should also be scheduled for 
EMG and/or nerve conduction studies to 
determine whether any neurological 
manifestations such as radiculopathy are 
the result of his service-connected 
degenerative disease of the lumbar spine.  
If such neurological manifestations are 
found, the neurologist should note the 
nerves involved and whether the resulting 
disability can be termed "mild," 
"moderate," or "severe."  

A complete rationale for any opinions 
expressed must be provided.

3.  Schedule the veteran for a VA 
neurological examination to assess the 
current nature and severity of his 
headaches.  Any indicated studies should 
be performed and the examination report 
should comply with all AMIE protocols for 
rating migraine headaches.  The examiner 
should describe the type and frequency of 
headaches, whether they are prostrating, 
prolonged and/or severe.  The claims 
folder should be made available to the 
examiner and the examiner should 
specifically review the veteran's 2004 and 
2005 headache logs when assessing the 
headache pathology.  

A complete rationale for any opinions 
expressed must be provided.

4.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether his hypertension had its onset 
either in service or during the one-year 
presumptive period after service. The 
examiner should review the claims folder, 
including the January 1991, June 1993, and 
April 1994 service treatment records 
showing elevated blood pressure readings. 
After reviewing the claims file, the VA 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension had its 
onset either in service or within one year 
of his separation from active duty.  A 
complete rationale should be provided for 
all opinions expressed.

5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
